DATE 10/13/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       14th COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                               HOUSTON, TEXAS
                                                                                                      10/13/2015 4:28:54 PM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-21405

VOLUME                       PAGE                       OR          IMAGE # 66557832

DUE 10/9/2015                                         ATTORNEY/PRO-SE 1

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH

DATE ORDER SIGNED:                         7/8/2015

REQUEST FOR FINDINGS OF FACT: N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         8/10/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
Pgs-1

NCA
 7
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 13, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201421405__ PJN> __ TRANS NUM: _________ CURRENT COURT: 281 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)          CASE STATUS: DISPOSED (FINAL)
STYLE: LOPEZ, RYAN                        VS ENSIGN U S SOUTHERN DRILLING LLC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00007-0001 IVP 24044010 SEABRIGHT INSURANCE COMPANY     D WRUBEL, KENNE
_     00004-0002 IVD 00784100 PLAINS EXPLORATION & PRODUCTIO D GALLANT, WALT
_     00003-0002 IVD 00784100 FREEPORT-MCMORAN OIL & GAS LLC D GALLANT, WALT
_     00002-0002 IVD 03371700 ENSIGN U S SOUTHERN DRILLING L D BURFORD, ROBE
_     00002-0002 PDA 24029470 MATA, EMMA C.
_     00001-0002 IVD 00783739 LOPEZ, RYAN                     D BRUNKENHOEFER
_     00006-0001 AGT          FREEPORT-MCMORAN OIL & GAS LLC S
_     00005-0001 AGT          ENSIGN U S SOUTHERN DRILLING L

==> (15) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 13, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201421405__ PJN> __ TRANS NUM: _________ CURRENT COURT: 281 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)          CASE STATUS: DISPOSED (FINAL)
STYLE: LOPEZ, RYAN                        VS ENSIGN U S SOUTHERN DRILLING LLC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0001 DEF 00784100 PLAINS EXPLORATION & PRODUCTIO D GALLANT, WALT
_     00004-0001 PAD 15307500 ORMISTON, JAMES J.
_     00003-0001 DEF 00784100 FREEPORT-MCMORAN OIL & GAS LLC S GALLANT, WALT
_     00003-0001 PAD 15307500 ORMISTON, JAMES J.
_     00002-0001 DEF 03371700 ENSIGN U S SOUTHERN DRILLING L     BURFORD, ROBE
_     00002-0001 PAD 24029470 MATA, EMMA C.
_     00001-0001 PLT 00783739 LOPEZ, RYAN                        BRUNKENHOEFER


==> (15) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP